Citation Nr: 0512430	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Columbia, 
South Carolina which denied service connection for 
periodontal disease.  

A videoconference was held before the undersigned veterans 
law judge in March 2005.  


FINDING OF FACT

The veteran's application for one-time treatment was received 
in January 2003, more than a year after separation from 
service.


CONCLUSION OF LAW

Claimed periodontal disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, and a July 2003 statement 
of the case.  He was furnished with a VCAA letter in March 
2003.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claim not previously submitted as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Analysis

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  There are no 
medical or dental records in the claims file, and no medical 
evidence of current periodontal disease.  In light of the 
absence of service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In January 2003, the RO received the veteran's initial claim 
for service connection for periodontal disease.  The veteran 
has testified that he incurred periodontal disease during 
military service, and that he has been treated for this 
condition by private dentists ever since that time.  

In March 2005 a hearing was held before the undersigned 
Veterans Law Judge sitting at Washington, D. C.  At that time 
the veteran testified that he was diagnosed with pyorrhea in 
service.  He requested VA treatment for periodontal disease.

Regulation provides that service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided by 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2004).

Therefore the fact that the veteran was treated for 
periodontal disease during service, in and of itself, is not 
a basis for granting service connection.  As indicated above, 
service connection may be granted for the purpose of 
establishing eligibility for outpatient dental treatment.

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
prisoner of war (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 
(2004).

The veteran does not have a compensable service-connected 
dental condition, and service-connected disability 
compensation is not legally permitted for periodontal 
disease.  38 C.F.R. § 3.381 (2004).  Hence there is no Class 
I eligibility.  Moreover, the veteran does not contend, and 
the evidence does not reflect, that there was any in-service 
dental trauma to any teeth, and he was not a prisoner of war.  
Hence there is no Class II(a), II(b), or II(c) eligibility.  
Finally, the Board notes that the veteran did not apply for 
dental treatment within one year of his separation from 
service in 1959.  Hence, there is no Class II eligibility for 
one-time VA outpatient dental treatment.  38 C.F.R. § 17.161 
(2004).

As such, the Board finds that service connection for 
periodontal disease is not warranted.

The preponderance of the evidence is against the claim for 
service connection for periodontal disease.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for periodontal disease is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


